DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1, corresponding to claims 1, 2, 4-11, and 17, in the reply filed on 12/21/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama, JP 2011-018766, in view of Tsai et al., US 9,064,881.

Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).
With respect to claim 2, Tomiyama teaches a photoelectric conversion unit 2a is provided on a top surface of the imaging element 2.
As to claim 4, Tsai (figure 11) teaches the projection 42 includes a material (column 2, lines 43-47) different from a material of a semiconductor substrate 22 that forms the imaging element 22.
In re claim 5, Tsai (figure 11) teaches the projection 42 includes a resin material (column 2, line 45).
Concerning claim 6, though Tsai, which teaches a resin material (column 2, line 45)  fails to teach the resin material includes a thermosetting resin material, it would 
In claim 7, though Tsai fails to specifically teach a thickness of the projection is half a thickness of a semiconductor substrate that forms the imaging element or smaller, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05).
Regarding claim 8, though Tsai fails to specifically teach a projecting width of the projection is one-quarter of a thickness of a semiconductor substrate that forms the imaging element or smaller, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative width through routine experimentation (MPEP 2144.05).
With respect to claim 9, Tomiyama (figure 6) teaches an imaging device comprising:
a wiring substrate 3; and
an imaging element 2,
the imaging element 2 is flip-chip 2c mounted on the wiring substrate 3 such that a top surface faces the wiring substrate 3, and

Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).
As to claim 10, Tomiyama (figure 6) teaches a photoelectric conversion unit 2a is provided on the top surface of the imaging element 2.
In re claim 11, Tomiyama (figure 6) teaches a light receiving window 3a is provided in a portion of the wiring substrate 3 facing the photoelectric conversion unit 2a.
Concerning claim 17, Tomiyama (figure 6) teaches an electronic device comprising:
an imaging device 2 obtained by flip-chip 2c mounting an imaging element 2 on a wiring substrate 3,

an outer periphery of the imaging element 2 on the wiring substrate 3 is sealed with a sealing material 43.
Tomiyama fails to teach a projection is provided on a side surface of the imaging element such that a bottom surface side of the imaging element projects from a top surface side.
Tsai (figure 11) teaches a projection 42 is provided on a side surface of the imaging element 22 such that a bottom surface side of the imaging element 22 projects from a top surface side.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the projection of Tsai in the invention of Tomiyama because Tsai teaches it provides protection to the sidewalls (column 5, lines 18-22).

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/17/2022